      Case 4:20-cv-04024 Document 18 Filed on 03/10/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 Nitetek Licensing LLC,
                                                                 Case No. 4:20-cv-04024
         Plaintiff,
                                                                 Patent Case
         v.
                                                                 Jury Trial Demanded
 Endress+Hauser Inc.,

         Defendant.


                 PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

        Pursuant to the Court’s Order for Conference and Disclosure of Interested Parties (Docket

No. 5), Plaintiff Nitetek Licensing LLC files the following Disclosure of Interested Parties.

        The undersigned counsel of record states to the best of his knowledge that the following is

a full and complete list of all persons, associations of persons, firms, partnerships, corporations,

affiliates, parent corporations, or other entities that are financially interested in the outcome of this

litigation:

        1.      Mavexar LLC, and

        2.      Rabicoff Law LLC.


Dated: March 10, 2021                           Respectfully submitted,

                                                 /s/ Isaac Rabicoff
                                                 Isaac Rabicoff
                                                 Rabicoff Law LLC
                                                 5680 King Centre Dr, Suite 645
                                                 Alexandria, VA 22315
                                                 (773) 669-4590
                                                 isaac@rabilaw.com

                                                 Counsel for Plaintiff
                                                 Nitetek Licensing LLC
     Case 4:20-cv-04024 Document 18 Filed on 03/10/21 in TXSD Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2021, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                                   /s/ Isaac Rabicoff
                                                   Isaac Rabicoff
